We think the question which the appellants seek to have determined, viz., whether in estimating the property of an insurance company for the purpose of taxation, any deduction is to be made on account of unearned premiums, and whether they are to be considered to any extent as debts or liabilities of the company, does not arise and cannot be decided on this record. It appears from the return of the commissioners of taxes that they fixed the valuation of the capital stock and net surplus of the relator at $321,219, according to the report of the insurance department of the state, to which they refer. Reference to the report shows that this sum was arrived at by valuing the capital stock of the relator at $300,000, its par value, and its net surplus at $21,219. The net surplus was ascertained by deducting from the sum of $45,885.21, the gross surplus, liabilities for unearned premiums amounting to $24,666.16. This left the net value of its assets as estimated, the sum before mentioned, viz., $321,219.
From this aggregate the commissioners deducted United States bonds held by the company to the amount of $304,577, leaving a balance of $16,644, which latter sum was fixed by *Page 567 
the commissioners as that for which the relator was liable to taxation. This sum represented part of the surplus of $21,219, as ascertained by the commissioners, and as by chapter 456 of the Laws of 1857, only that part of the surplus of the relator exceeding ten per cent of its capital was liable to taxation, the assessment of any part of it was plainly erroneous. The Special Term so held, but also decided that the deduction of the unearned premium was error, and that adding this to the valuation and deducting the ten per cent, the taxable balance was $11,310.21, and it reduced the assessment to that sum. The commissioners cannot be heard to say that the deduction made in arriving at the net surplus of the unearned premiums was erroneous and should not have been made. They did make the deduction and are bound by it. They can neither increase nor diminish at this stage the valuation upon which the assessment proceeded, nor can their error be obviated by the court on the evidence that the surplus was, in fact, much larger than was fixed by them. The regularity of the assessment is to be determined on the basis that the full net surplus was $21,219.
We think the order appealed from is right and it should, therefore, be affirmed.
All concur.
Order affirmed.